Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 22, 1990, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Defendant’s only contention on this appeal is that his sentence of 4 Vi to 9 years’ imprisonment was harsh and excessive. We disagree. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed. In *739addition, as a part of the plea arrangement various other pending charges were dropped. Given these circumstances, and the fact that the sentence was the most lenient sentence possible under the terms of the plea bargain, we find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899; People v Gray, 131 AD2d 590).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.